Citation Nr: 0020807	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  99-01 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for arthritis of 
multiple joints, to include the back, hips and legs.

3.  Entitlement to a total rating based upon individual 
unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied the benefits sought on 
appeal.  The veteran had active service from February 1962 to 
February 1965, and from October 1965 to October 1982.

The Board notes that the veteran also appealed that part of 
the February 1998 RO decision that denied a rating in excess 
of 50 percent for post-traumatic stress disorder (PTSD) and a 
rating in excess of 40 percent for a left total knee 
replacement.  A subsequent Statement of the Case addressed 
these issues but,  during a May 1998 RO hearing, the veteran 
withdrew the PTSD claim (38 C.F.R. § 20.204 (1999)) and, 
after the RO increased the rating for the left knee 
replacement to 60 percent (the maximum schedular evaluation), 
the veteran indicated in a November 1998 statement that he 
was satisfied with that rating.  As such, the Board finds 
that the increased rating for the left knee replacement has 
also been withdrawn.  Id.  

Additionally, appellate review of the issue of entitlement to 
TDIU must be deferred pending adjudication of the claim of 
service connection for a cervical spine disability, as 
further discussed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The veteran's claim of service connection for a cervical 
spine disability is meritorious on its own or capable of 
substantiation.

2.  There is no medical evidence that establishes a causal 
nexus between the veteran's arthritis of multiple joints, to 
include the back, hips and legs, and any incident of active 
service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
cervical spine disability is well grounded.  38 U.S.C.A. § 
5107 (West 1991).

2.  The claim of entitlement to service connection for 
arthritis of multiple joints, to include the back, hips and 
legs, is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.102, 
3.303(a) (1999).  Service connection may also be allowed on a 
presumptive basis for certain diseases, such as arthritis, if 
they become manifest to a compensable degree within one year 
after the veteran's separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  As well, a disability which is proximately due to, 
or results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1999).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (1999).  

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his/her active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).

Lastly, in cases in which the veteran engaged in combat with 
the enemy during a period of war, satisfactory lay evidence 
will be accepted as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred, if 
consistent with the circumstances, conditions or hardships of 
such service.  See 38 U.S.C.A. § 1154(b).  However, the 
special consideration given to combat veterans only deals 
with the question of whether a particular disease or injury 
was incurred in or aggravated by service.  These provisions 
do not address the other two elements required for a service 
connected disability, namely a current diagnosis and a nexus 
to service.  Both of these elements require competent medical 
expertise.  See Caluza v. Brown, 7 Vet. App. 498 (1995); 
Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 
5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93, 95 
(1993); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); 
Clarkson v. Brown, 4 Vet. App. 565, 567 (1993) (holding that 
lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded). 

In this case, the veteran's service records show he was 
awarded a Purple Heart and a Combat Infantryman Badge (CIB) 
during his service.  At present, the veteran is assigned a 60 
percent evaluation for the residuals of a left total knee 
replacement, under Diagnostic Code 5055; a 50 percent 
evaluation for post traumatic stress disorder, under 
Diagnostic Code 9411; a 0 percent evaluation for fracture of 
the left fibula, under Diagnostic Code 5262; a 0 percent 
evaluation for right ear hearing loss, under Diagnostic Code 
6100; and a 0 percent evaluation for a scar due to a shell 
fragment wound of the left forearm ulnar side, under 
Diagnostic Code 7805. His combined rating is 80 percent. 

II.  The Evidence.

The  service medical records show that, during the 1970s and 
early 1980s, the veteran complained of and was treated for 
residuals of a left knee injury, including pain, crepitus, 
instability, and a trick or locked knee.  Additionally, on or 
about November 1980, the veteran was diagnosed with early 
degenerative changes in the left knee, as shown by x-ray 
evidence of mild osteocytic changes.  However, the service 
medical records are negative for any arthritis of the back, 
hips and right leg.

The post-service medical evidence includes June 1989 medical 
records from the Logan Regional Hospital, and December 1982, 
September 1986 and November 1990 VA examination reports 
describing the status of the veteran's left knee disorder, 
including mild traumatic and surgical arthritis.  
Specifically, the Board finds that the November 1990 VA 
examination report includes the notation that the veteran 
complained of pain and loss of function of both knees and 
back; however, no related medical diagnoses were rendered at 
that time.

Medical records from the Salt Lake City VA Medical Center 
dated from 1986 to 1998 describe the treatment the veteran 
received over time for various health problems including, but 
not limited to, alcohol use/dependence, degenerative changes 
of the left knee, large disc extrusion at L1-2, broad based 
disc bulging and annular tear at L4-5 with bilateral neural 
foraminal narrowing, cervical spondylosis, and degenerative 
changes of the neck and thoracic spine, although no specific 
etiology was noted for any of these disorders.  However, May 
1998 notations indicate that the diagnosis was status post 
single level anterior cervical diskectomy and fusion, and the 
examiner opined that the veteran's 20 years in service in the 
Special Forces contributed to the veteran's cervical spine 
spondylosis.   

Following a September 1991 VA examination, the physician 
noted that the  diagnosis for the veteran's left knee 
disability had changed to total left knee arthroplasty with 
moderate to severe symptomatology and persistent anterior 
cruciate ligamentous laxity with pain upon any strenuous 
activity, and marked quadriceps atrophy.  January 1996 and 
October 1997 VA examination reports confirm that the veteran 
had undergone a left total knee arthroplasty with some 
functional limitations and range of motion.  An August 1998 
VA examination report includes the notation that the veteran 
had various cervical and lumbar spine problems, and 
degenerative osteoarthritis of both knees.

Medical records from the Denver VAMC, dated from March 1999 
to May 1999, describe the treatment the veteran received for 
various health problems, including cervical radiculopathy.  
These records also show that the veteran had a history of 
severe degenerative joint disease of the knees, hips and 
lumbar spine.

Lastly, a May 1998 statement from S. E. B., Ph.D., notes that 
he and the veteran were assigned to the Military Science at 
the Utah State University from 1980 to 1982.  The declarant 
recalled that he observed the deterioration of the veteran's 
knees and back, resulting in pain, loss of function, and the 
veteran's major surgery. He opined that the veteran's 
bilateral knee and back problems began during service.  
Additionally, statements from W. J. I., B. E., and the 
veteran, including the veteran's statements during the May 
1998 hearing, are to the effect that the veteran's claimed 
arthritis of various joints are causally linked to his period 
of service.

III.  Service Connection for a Cervical Spine Disability

The veteran's service medical records show no cervical spine 
disability.  There is no post-service medical evidence dated 
during the years immediately after service to indicate the 
disability in question.  However, the post-service evidence 
includes medical records from the Salt Lake City VAMC, dated 
from 1986 to 1998, which include a May 1998 opinion from a 
physician that the veteran's 20 years of service in the 
Special Forces contributed to his cervical spondylosis. 

After a review of the evidence, the Board finds that, while 
the May 1998 medical opinion does not include a rationale, 
and there is no indication that the claims file had been 
reviewed, the opinion is competent evidence suggestive of a 
causal link between the veteran's neck disorder and his 
service.  Thus, with evidence of an inservice injury (lay 
statements and the veteran's testimony), medical evidence of 
a current disability, and medical evidence of a nexus, the 
veteran's claim for service connection for a cervical spine 
disability is well grounded.  Epps, supra.  The claim is 
further addressed in the remand appended to this decision.

IV.  Service Connection for Arthritis of Multiple Joints,
to Include the Back, Hips and Legs.

The veteran's service records shows he was awarded a Purple 
Heart and the CIB.  Since he engaged in combat against the 
enemy during his period of active service, his lay testimony 
or statement is accepted as conclusive evidence of the 
multiple joint injuries he alleges to have been incurred 
during combat.  See 38 U.S.C.A. § 1154(b).  However, the 
veteran must still show, via competent medical expertise, 
that there is a nexus between the claimed disorder and his 
period of service.  Caluza, supra; Grottveit, supra; 
Clarkson, supra.
In this regard, the Board finds that the veteran has not 
submitted medical evidence showing that he currently suffers 
from arthritis of multiple joints (other than the left knee), 
to include the back, hips and legs, related to his active 
service.  (The service medical records show early 
degenerative changes in the left knee and a December 1982 VA 
examination report notes left knee traumatic and surgical 
arthritis, but the post-service evidence also shows that the 
veteran underwent a total left knee arthroplasty/replacement 
during the late 1980s or early 1990s, for which service 
connection, and a rating of 60 percent, is currently in 
effect.)  Additionally, although the August 1998 VA 
examination report and the 1999 records from the Denver VA 
Medical Center show diagnoses of various lumbar spine 
problems, degenerative osteoarthritis of the right knee, and 
a history of degenerative joint disease of the hips and 
lumbar spine, the medical evidence does not show that any of 
these disorders/diagnoses are related to the veteran's in-
service symptomatology or to his service.  The veteran has 
failed to satisfy an essential element necessary to well 
ground his claim, which is the existence of a nexus between 
the currently claimed arthritis of multiple joints, to 
include the back, hips and legs, and any in-service 
symptomatology or his period of service.  A well-grounded 
claim must be supported by evidence, not merely allegations.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

Furthermore, the Board finds that the evidence does not show 
the veteran's arthritis of multiple joints, to include any 
claimed arthritis of the back, hips and right leg became 
manifest to a compensable degree within a one year period of 
his discharge from service.  As such, he is unable to 
establish a well-grounded claim by the use of a legal 
presumption.  See 38 U.S.C.A. §§ 1101, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

Thus, in the absence of competent medical evidence to support 
the claims of service connection for arthritis of multiple 
joints, to include the back, hips and legs, the Board can 
only conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is grounded, and thus, the claims 
must be denied.  38 U.S.C.A. § 5107 (West 1991).

In arriving at the above conclusions, the Board took into 
consideration the various statements by the veteran, his 
representative, S. E. B., Ph.D., W. J. I., and B. E.  
However, while the Board acknowledges the sincerity of these 
statements, the Board notes that there is no indication that 
any of these individuals are medical professionals.  Thus, 
they are not qualified to offer medical opinions regarding 
the medical causation or etiology of diseases such as 
arthritis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit, supra, in which the Court held that a 
veteran does not meet the burden of presenting evidence of a 
well-grounded claim where the determinative issue involves 
medical causation and the veteran presents only lay testimony 
by persons not competent to offer such medical opinions).  

The Board notes that as the veteran has failed to meet his 
initial burden of submitting evidence which would well ground 
his claim of service connection for arthritis of multiple 
joints, to include the back, hips and legs, the VA is under 
no duty to assist the veteran in developing the facts 
pertinent to the claims.  See Epps v. Gober, 126 F. 3d 1464, 
1468 (1997).  Giving the benefit of the doubt to a claimant 
does not relieve the claimant of carrying the burden of 
establishing a "well grounded" claim, and thus, there is 
nothing in the text of section 5107 to suggest that the VA 
has a duty to assist the claimant until he or she meets his 
or her burden of establishing a "well grounded" claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); see also Epps, supra.  The 
Board is not aware of any circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim on 
appeal "plausible".  See generally McKnight v. Gober, 131 
F.3d 1483, 1484-5 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim of service connection, and the reasons for which his 
claim failed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).





ORDER

The claim of entitlement to service connection for a cervical 
spine disorder is well- grounded; the appeal is granted to 
this extent only.

Evidence of a well-grounded claim not having been submitted, 
service connection for arthritis of multiple joints, to 
include the back, hips and legs is denied. 


REMAND

As the veteran's claim of service connection for a cervical 
spine disability is well grounded, there is a duty to assist 
him in developing his claim.  See 38 U.S.C.A. § 5107(a).  
Based on a review of the record, the Board finds that further 
development of the veteran's claim is necessary prior to 
final adjudication and that the claim must be remanded to the 
RO for such development.  

As noted above, while the May 1998 medical opinion is 
suggestive of a causal link between the veteran's cervical 
spine disorder and trauma sustained during service, the 
opinion is not supported by a rationale, and there is no 
indication that the physician reviewed all of the relevant 
medical evidence in the claims file.  If the medical evidence 
of record is insufficient, or, in the opinion of the Board, 
of doubtful weight or credibility, the Board is always free 
to supplement the record by ordering a medical examination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  It is 
the Board's judgment that a thorough orthopedic examination, 
which includes a complete review of the relevant evidence of 
record and an opinion that more fully addresses the contended 
causal relationship, is warranted.  Green v. Derwinski, 1 
Vet. App. 121 (1991). 

The RO should also secure any relevant treatment records that 
may be available. Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).



In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran 
and obtain and associate with the claims 
file any VA and non-VA medical records 
relating to evaluation or treatment for 
a cervical spine disability and any of 
his service-connected disabilities, from 
1998 to the present.  The veteran should 
provide the RO with the appropriate 
authorizations to obtain the medical 
records. 

2.  The veteran should be scheduled for 
a VA orthopedic examination for the 
purpose of determining whether there is 
a causal relationship between any 
cervical spine disability that may be 
present, to include spondylosis or 
arthritis, and any incident or incidents 
of service, to include trauma.  All 
indicated studies should be performed, 
and the claims folder must be made 
available to the examiner for review.  
The examiner should review all pertinent 
records in the veteran's claims file, 
including the service medical records 
and the May 1998 notation from the Salt 
Lake City VAMC physician suggesting a 
causal link between the veteran's 
cervical spine disorder and trauma 
sustained during service, in conjunction 
with the examination.  The examiner must 
then provide an opinion as to whether it 
is at least as likely as not that any 
cervical spine disorder that is 
identified is causally related to any 
incident or incidents of service.  

Additionally, the examiner should 
ascertain the current status of the 
veteran's service-connected residuals of 
left total knee replacement.  All 
clinical manifestations of the service 
connected disability should be noted, 
including any limitations in range of 
motion, as per 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  The examiner should opine 
whether pain, flare-ups of pain, 
weakness, fatigue, or incoordination 
result in additional limitation of 
motion of the knee that is the 
equivalent of ankylosis of the joint.

Furthermore, the examiner should opine 
whether the veteran's service-connected 
residuals of left total knee replacement 
and, if it is determined that it is at 
least as likely as not the veteran's 
cervical spine disorder is related to 
his service, his cervical spine 
disability preclude the veteran from 
performing more than marginal 
employment. 

3.  Thereafter, upon ensuring that the 
directives of this remand have been fully 
satisfied, the RO should readjudicate the 
issue of entitlement to service 
connection for a cervical spine 
disability and entitlement to TDIU, in 
light of any additional evidence.  If 
either determination remains unfavorable 
to the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide them with an opportunity to 
respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  




The veteran is free to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  However, no action is required of the veteran until 
he is notified.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 



